946 F.2d 1563
292 U.S.App.D.C. 83
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Teresa AMBROSINI, et al., Appellants,v.Jorge LABARRAQUE, et al.
No. 90-7146, 90-7148.
United States Court of Appeals, District of Columbia Circuit.
May 31, 1991.

Before SILBERMAN, STEPHEN F. WILLIAMS and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of Merrell Dow Pharmaceuticals' motion for summary affirmance, the response thereto, and the reply;  Dr. Jorge Labarraque's praecipe;  The Upjohn Company's motion for leave to file motion for summary affirmance after the due date and the response thereto;  and The Upjohn Company's motion for summary affirmance, it is


2
ORDERED that Merrell Dow Pharmaceuticals' motion for summary affirmance be granted substantially for the reasons stated by the district court in its memorandum opinion filed July 12, 1989.   See also Ealy v. Richardson-Merrell Inc., 897 F.2d 1159 (D.C.Cir.), cert. denied, 111 S.Ct. 370 (1990);  Richardson v. Richardson-Merrell, Inc., 856 F.2d 823 (D.C.Cir.1988), cert. denied, 110 S.Ct. 218 (1989).   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).   It is


3
FURTHER ORDERED that the district court's order dismissing the Ambrosinis' claim against Dr. Jorge Labarraque be affirmed to the extent that the dismissal rested on the Ambrosinis' failure to produce sufficient admissible evidence of a causal connection between Bendectin and Teresa Ambrosini's birth defects.   It is


4
FURTHER ORDERED that the Upjohn Company's motion for leave to file motion for summary affirmance after the due date be granted.   The Clerk is directed to file all lodged pleadings.   It is


5
FURTHER ORDERED that the Ambrosinis file their response, if any, to The Upjohn Company's motion for summary affirmance within ten days of the date of this order.   The Upjohn Company's reply, if any, shall be filed within three days after service of the response.


6
The Clerk is directed to withhold issuance of the mandate herein until resolution of the remainder of the appeal.